19-23007-rdd        Doc 184        Filed 07/06/19       Entered 07/06/19 12:09:19                Main Document
                                                       Pg 1 of 3


    Peter S. Partee, Sr.                                  Michael P. Richman
    Robert A. Rich                                        STEINHILBER SWANSON LLP
    Michael S. Legge                                      122 West Washington Avenue, Suite 850
    HUNTON ANDREWS KURTH LLP                              Madison, Wisconsin 53703-2732
    200 Park Avenue                                       (608) 709-5998
    New York, New York 10166                              mrichman@steinhilberswanson.com
    (212) 309-1000
    ppartee@huntonak.com                                  Proposed Co-Counsel for the Debtors and
    rrich2@huntonak.com                                   Debtors-in-Possession
    mlegge@huntonak.com

    Proposed Counsel for the Debtors and
    Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          )   Chapter 11
                                                                )
EMPIRE GENERATING CO, LLC, et al., 1                            )   Case No. 19-23007 (RDD)
                                                                )
                                Debtors.                        )   (Jointly Administered)
                                                                )   Re: Docket Nos. 6 and 99

      NOTICE OF SUCCESSFUL BIDDER AND CANCELLATION OF AUCTION

         PLEASE TAKE NOTICE that, pursuant to the Order (A) Approving Bid Procedures

Relating to the Sale of Substantially all the Assets of Empire Generating Co, LLC or Interests in

Empire Gen Holdings, LLC, (B) Establishing Procedures in Connection with the Assumption or

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (C) Approving

Notice Procedures, (D) Approving Stalking Horse Bid Protections, and (E) Granting Related




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, if
applicable, are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
[4849], and TTK Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC, c/o
Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
19-23007-rdd       Doc 184        Filed 07/06/19      Entered 07/06/19 12:09:19               Main Document
                                                     Pg 2 of 3


Relief entered on June 10, 2019 [Docket No. 99] (the “Bid Procedures Order”),2 an auction (if

necessary) for the sale of (a) all the issued and outstanding membership interests in Debtor Empire

Gen Holdings, LLC owned by Debtor TTK Empire Power, LLC, or, alternatively (b) all or

substantially all of the assets of Debtor Empire Generating Co, LLC, was scheduled to be held on

July 8, 2019 at 10:00 a.m. (the “Auction”);

        PLEASE TAKE FURTHER NOTICE that other than the Qualified Bid of the Stalking

Horse Bidder, no other Qualified Bids were received; and

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Bid Procedures

Order, the Auction has been cancelled and the Stalking Horse Bidder is deemed to be the

Successful Bidder.

Dated: July 6, 2019
       New York, New York
                                                     /s/ Peter S. Partee, Sr.
                                                     Peter S. Partee, Sr.
                                                     Robert A. Rich
                                                     Michael S. Legge
                                                     HUNTON ANDREWS KURTH LLP
                                                     200 Park Avenue
                                                     New York, New York 10166-0136
                                                     (212) 309-1000
                                                     ppartee@huntonak.com
                                                     rrich2@huntonak.com
                                                     mlegge@huntonak.com

                                                     Proposed Counsel for the Debtors and
                                                     Debtors-in-Possession

                                                     - and -

                                                     Michael P. Richman
                                                     STEINHILBER SWANSON LLP
                                                     122 West Washington Avenue, Suite 850
                                                     Madison, Wisconsin 53703-2732

2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Bid
Procedures Order.


                                                         2
19-23007-rdd       Doc 184         Filed 07/06/19    Entered 07/06/19 12:09:19     Main Document
                                                    Pg 3 of 3


                                                    (608) 709-5998
                                                    mrichman@steinhilberswanson.com

                                                    Proposed Co-Counsel for the Debtors and
                                                    Debtors-in-Possession




                                                      3

010715.0000002 EMF_US 74920237v1
